Citation Nr: 1430320	
Decision Date: 07/03/14    Archive Date: 07/10/14

DOCKET NO.  10-47 073A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for hypertension, claimed as secondary to service-connected type II diabetes mellitus.  


ATTORNEY FOR THE BOARD

Evan M. Deichert, Counsel


INTRODUCTION

The Veteran served on active duty from July 1965 to May 1968.    

This matter is before the Board of Veterans' Appeals (Board) on appeal of a September 2009 rating decision of the Winston-Salem, North Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA) that denied the claim for service connection.  

This case was previously before the Board in April 2013.  At that time, in addition to the issue listed above, the Board also considered the issue of entitlement to an increased initial rating for diabetes.  The Board remanded both issues.  With regard to the increased initial rating claim, the Board directed that VA issue a statement of the case, as no such document was provided following his June 2010 notice of disagreement.  The RO issued a SOC in June 2013; as the Veteran did not file a substantive appeal, this issue is not before the Board.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In its April 2013 remand, the Board determined that the Veteran's previous VA examination for hypertension was inadequate for rating purposes.  It remanded the claim for a new examination and opinion.  

The Veteran underwent an examination in November 2013.  The examiner concluded that the Veteran did not have a current diagnosis of hypertension as defined by VA, and declined to answer the specific nexus questions posed by the Board in light of that finding.  

The examiner did not discuss the fact that numerous VA treatment records, including those of April 2010, April 2011, April 2012, October 2012, and April 2013, contain a diagnosis of hypertension.  The requirement to have a current disability is satisfied by the existence of such at any time during the period of the appeal.  

The examiner also did not discuss the fact that the Veteran has been prescribed medication to treat his high blood pressure.  Despite the fact that the examiner supported his opinion with specific references to the record, the Board cannot disregard the previous diagnoses; a nexus opinion is required.  


Accordingly, the case is REMANDED for the following actions:

1. Obtain an opinion regarding the etiology of the Veteran's hypertension from an appropriate medical professional, but not from any professional who has previously examined the Veteran.  The entire claim file, to include all electronic files, must be reviewed by the examiner.  If the examiner determines that an opinion cannot be offered without first examining the Veteran,  schedule the Veteran for an appropriate examination.

Regardless of whether an examination is performed, the examiner is to answer the following questions:

a) Is it at least as likely as not (a 50 percent or greater probability) that the Veteran's hypertension is directly related to his active service, including his exposure to herbicides?  

b) Is it at least as likely as not that the Veteran's hypertension is proximately due to, the result of, or aggravated by his service-connected diabetes?  

The term "aggravation" means a permanent increase in the claimed disability; that is, an irreversible worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms.

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

2.  Readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



